DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0038636 to Yu in view of U.S. Patent Publication 2015/0187821 to Kim et al (“Kim”).
As to Claim 1, Yu teaches a display panel, comprising: a color filter formed in a display area of the display panel (color filter layer 400 is disposed in a display panel and the display panel may have an active region AA [display area] and a peripheral region PA...color filter layer 400 includes a plurality of color filter patterns 402 disposed in the active region AA...the color filter patterns 402 include a plurality of first color filter patterns 402a, a plurality of second filter patterns 402b, and a plurality of third color filter patterns 402c according to the colors of the color filter patterns 402, see ¶ 0031; Fig. 2); and 
a dummy color filter formed in a non-display area of the display panel (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA [non-display area], see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns , wherein a height of the dummy color filter is greater than a height of the color filter (dummy color filter pattern 404 in the inner peripheral region IPA are overlapped with the black matrix layer BM to be relatively protruded from the second substrate 200 than the color filter patterns 402 in the active region AA, see ¶ 0040; Fig. 2 illustrates the dummy color filters 404 are disposed at a greater height than the color filters 402); wherein the dummy color filter comprises a first dummy color filter and a second dummy color filter (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA, see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns 404a, a plurality of second dummy patterns 404b, and a plurality of third dummy color filter patterns 404c according to the colors of the dummy color filter patterns 404, see ¶ 0032; Fig. 2), 
Yu does not expressly disclose a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines; the non-display area comprises a first side edge and a second side edge, the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines, the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines, and the first dummy color filter has openings.  
Kim teaches a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines (thin film transistor array substrate 100 includes a ; the non-display area comprises a first side edge and a second side edge (Figure 1 illustrates the non-display region disposed along a first side parallel to the gate lines and a second side parallel to the data lines), the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the gate lines GL, e.g. first side edge), the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the data lines DL, e.g. second side edge), and the first dummy color filter has openings (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; second dummy filter 140b is provided...with at least one recess 170 [opening], see ¶ 0038; Fig. 1 illustrates recess 170 formed in the second dummy color filter 140b in the area perpendicular to the gate lines GL, e.g. claimed area of first dummy color filter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu with Kim to teach a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines; the non-display area comprises a first side edge and a second side edge, the first dummy color filter is located on the first side edge and is arranged perpendicular 
As to Claim 13, depending on Claim 1, Yu teaches wherein the display panel comprises a substrate, black matrices, and a light shielding layer (the black matrix layer BM is disposed in a display panel and the display panel may have an active region AA and a peripheral region PA...The black matrix layer BM has a plurality of black matrix layer openings BMO arranged in an array in the active region AA, but there is no openings formed in the black matrix layer BM in the peripheral region PA. In other words, the black matrix layer BM is arranged in a matrix manner in the active region AA while fully covering the inner peripheral region IPA and the outer peripheral region OPA, see ¶ 0037; Examiner construes the black matrix layer openings as the black matrices and the black matrix layer in the peripheral area as the light shielding layer), wherein the black matrices and the light shielding layer are formed on the substrate, the black matrices and the light shielding layer are made of the same material ((the black matrix layer BM is disposed in a display panel and the display panel may have an active region AA and a peripheral region PA...The black matrix layer BM has a plurality of black matrix layer openings BMO arranged in an array in the active region AA, but there is no openings formed in the black matrix layer BM in the peripheral region PA. In other words, the black matrix layer BM is arranged in a matrix manner in , the black matrices are located in the display area, the light shielding layer is located in the non-display area (the black matrix layer BM is disposed in a display panel and the display panel may have an active region AA and a peripheral region PA...The black matrix layer BM has a plurality of black matrix layer openings BMO arranged in an array in the active region AA, but there is no openings formed in the black matrix layer BM in the peripheral region PA. In other words, the black matrix layer BM is arranged in a matrix manner in the active region AA while fully covering the inner peripheral region IPA and the outer peripheral region OPA, see ¶ 0037; Examiner construes the black matrix layer openings as the black matrices and the black matrix layer in the peripheral area as the light shielding layer), 
the dummy color filter is formed on the light shielding layer (dummy color filter patterns 404 located in the inner peripheral area IPA are overlapped with the black matrix layer BM, see ¶ 0038), and the color filter is formed between the black matrices (color filter patterns 402 located in the active region AA are disposed in the black matrix layer openings BMO of the black matrix layer BM, see ¶ 0038).  
As to Claim 15, Yu teaches the display panel, comprising: a color filter formed in a display area of the display panel (color filter layer 400 is disposed in a display panel and the display panel may have an active region AA [display ; and 
a dummy color filter formed in a non-display area of the display panel (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA [non-display area], see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns 404a, a plurality of second dummy patterns 404b, and a plurality of third dummy color filter patterns 404c according to the colors of the dummy color filter patterns 404, see ¶ 0032; Fig. 2), wherein a height of the dummy color filter is greater than a height of the color filter (dummy color filter pattern 404 in the inner peripheral region IPA are overlapped with the black matrix layer BM to be relatively protruded from the second substrate 200 than the color filter patterns 402 in the active region AA, see ¶ 0040; Fig. 2 illustrates the dummy color filters 404 are disposed at a greater height than the color filters 402); wherein the dummy color filter comprises a first dummy color filter and a second dummy color filter (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA, see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns 404a, a plurality of second dummy patterns 404b, and a plurality of third dummy color filter patterns , 
Yu does not expressly disclose a display device, comprising a display panel and a driving circuit, wherein the driving circuit outputs a driving signal to the display panel; a plurality of scan lines; a plurality of data lines arranged perpendicular to the scan lines; the non-display area comprises a first side edge and a second side edge, the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines, the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines, and the first dummy color filter has openings.  
Kim teaches a display device, comprising a display panel and a driving circuit, wherein the driving circuit outputs a driving signal to the display panel (); a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines (thin film transistor array substrate 100 includes a plurality of pixel regions 200 defined by a plurality of gate lines GL and a plurality of data lines DL which cross each other on the substrate 100, see ¶ 0025; Fig. 1); the non-display area comprises a first side edge and a second side edge (Figure 1 illustrates the non-display region disposed along a first side parallel to the gate lines and a second side parallel to the data lines), the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the gate lines GL, e.g. first side edge), the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the data lines DL, e.g. second side edge), and the first dummy color filter has openings (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; second dummy filter 140b is provided...with at least one recess 170 [opening], see ¶ 0038; Fig. 1 illustrates recess 170 formed in the second dummy color filter 140b in the area perpendicular to the gate lines GL, e.g. claimed area of first dummy color filter).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu with Kim to teach a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines; the non-display area comprises a first side edge and a second side edge, the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines, the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines, and the first dummy color filter has openings.  The suggestion/motivation would have been in order to prevent light leakage and to compensate for a step between a display region and a non-display region (see ¶ 0003).
6.	Claims 2-12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0038636 to Yu in view of U.S. Patent Publication 2015/0187821 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2019/0101673 to Yao et al (“Yao”).
 wherein each of the openings is located between two adjacent scan lines (color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain openings (illustrated in Figure 2B) and as such, the openings, e.g. corresponding to the claimed openings in the first dummy color filter formed in the first side edge, are disposed between adjacent scan lines, e.g. GL).  

As to Claim 3, depending from Claim 1, Yu and Kim do not expressly disclose wherein a spacing between the openings is equal to a spacing between two adjacent scan lines.  However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein a spacing between the openings is equal to a spacing between two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach a spacing between the openings is equal to a spacing between two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 4, depending from Claim 1, Yu and Kim do not expressly disclose wherein a spacing between the openings is 1/2 a spacing between two  wherein a spacing between the openings is 1/2 a spacing between two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain openings (illustrated in Figure 2B) and as such, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between the openings is 1/2 a spacing between two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 5, depending from Claim 1, Yu and Kim do not express disclose wherein a spacing between the openings is equal to a spacing across three adjacent scan lines.  However, However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD is L+2D1 [1/2 a spacing between two scan lines], see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged  wherein a spacing between the openings is equal to a spacing across three adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain openings (illustrated in Figure 2B) and as such, the openings, e.g. corresponding to the claimed openings in the first dummy color filter formed in the first side edge, are disposed between adjacent scan lines, e.g. GL. Yu, Kim and Yao disclose the claimed invention except for wherein a spacing between the openings is equal to a spacing across three adjacent scan lines. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to space the openings across three adjacent scan lines, since it has been held that mere 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between the openings is equal to a spacing across three adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 6, depending from Claim 1, Yu and Kim do not expressly disclose wherein the openings comprise at least two openings.  However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein the openings comprise at least two openings. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach a spacing between the openings is equal to a spacing between two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
 However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein a spacing between two adjacent openings is equal to a spacing between two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between two adjacent openings is equal to a spacing between two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 8, depending from Claim 2, Yu and Kim do not expressly disclose wherein the opening is located between an odd-numbered scan line and a next scan line. However, Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein the opening is located between an odd-numbered scan line and a next scan line. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain openings (illustrated in Figure 2B) and as such, the openings, e.g. corresponding to the claimed openings in the first dummy color filter formed in the first side edge, are disposed between adjacent scan lines, e.g. first and second GLs.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein the opening is located between an odd-numbered scan line and a next scan line. The suggestion/motivation would have been in order to provide a light 
As to Claim 9, depending from Claim 2, Yu and Kim do not expressly disclose wherein the opening is located between an even-numbered scan line and a next scan line. However, Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein the opening is located between an even-numbered scan line and a next scan line. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain openings (illustrated in Figure 2B) and as such, the openings, e.g. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein the opening is located between an even-numbered scan line and a next scan line. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 10, depending from Claim 6, Yu and Kim do not express disclose wherein a spacing between two adjacent openings is equal to a spacing across three adjacent scan lines.  However, However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD is L+2D1 [1/2 a spacing between two scan lines], see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein a spacing between two adjacent openings is equal to a spacing across three adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between the openings is equal to a spacing across three 
As to Claim 11, depending from Claim 6, Yu and Kim do not express disclose wherein a spacing between two adjacent openings is equal to a spacing across four adjacent scan lines.  However, However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD is L+2D1 [1/2 a spacing between two scan lines], see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein a spacing between two adjacent openings is equal to a spacing across four adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between the openings is equal to a spacing across four adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).

 wherein a spacing between two adjacent openings is equal to a spacing across five adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between the openings is equal to a spacing across five adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 14, Yu teaches a display panel, comprising: a color filter formed in a display area of the display panel (color filter layer 400 is disposed in a display panel and the display panel may have an active region AA [display area] and a peripheral region PA...color filter layer 400 includes a plurality of color filter patterns 402 disposed in the active region AA...the color filter patterns ; and 
a dummy color filter formed in a non-display area of the display panel (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA [non-display area], see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns 404a, a plurality of second dummy patterns 404b, and a plurality of third dummy color filter patterns 404c according to the colors of the dummy color filter patterns 404, see ¶ 0032; Fig. 2), wherein a height of the dummy color filter is greater than a height of the color filter (dummy color filter pattern 404 in the inner peripheral region IPA are overlapped with the black matrix layer BM to be relatively protruded from the second substrate 200 than the color filter patterns 402 in the active region AA, see ¶ 0040; Fig. 2 illustrates the dummy color filters 404 are disposed at a greater height than the color filters 402); wherein the dummy color filter comprises a first dummy color filter and a second dummy color filter (color filter layer 400 includes...a plurality of dummy color filter patterns 404 disposed in the peripheral region IPA, see ¶ 0031; dummy color filter patterns 404...include a plurality of first dummy color filter patterns 404a, a plurality of second dummy patterns 404b, and a plurality of third dummy color filter patterns 404c according to the colors of the dummy color filter patterns 404, see ¶ 0032; Fig. 2), 

Kim teaches a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines (thin film transistor array substrate 100 includes a plurality of pixel regions 200 defined by a plurality of gate lines GL and a plurality of data lines DL which cross each other on the substrate 100, see ¶ 0025; Fig. 1); the non-display area comprises a first side edge and a second side edge (Figure 1 illustrates the non-display region disposed along a first side parallel to the gate lines and a second side parallel to the data lines), the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the gate lines GL, e.g. first side edge), the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines (second dummy color filter 140b is provided in the non-display region, see ¶ 0036; Fig. 1 illustrates second dummy filter 140b disposed in the non-display area perpendicular to the data lines DL, e.g. second side edge), and the first dummy color filter has at least two openings (second dummy color filter .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu with Kim to teach a plurality of scan lines: a plurality of data lines arranged perpendicular to the scan lines; the non-display area comprises a first side edge and a second side edge, the first dummy color filter is located on the first side edge and is arranged perpendicular to the scan lines, the second dummy color filter is located on the second side edge and is arranged perpendicular to the data lines, and the first dummy color filter has openings.  The suggestion/motivation would have been in order to prevent light leakage and to compensate for a step between a display region and a non-display region (see ¶ 0003).
Yu and Kim do not expressly disclose wherein each of the openings is located between two adjacent scan lines, a spacing between two adjacent openings is equal to the spacing between the two adjacent scan lines.
 However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged  wherein a spacing between two adjacent openings is equal to a spacing between two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by the gate lines GL and the data lines DL intersecting one another. A black matrix 11 of the color filter substrate has the light transmitting section 12 in a portion DU’ of the peripheral region R2’ corresponding to a dummy pixel unit DU the dummy pixel region R2, see ¶ 0062; light transmitting section 12 of the black matrix 11 may include openings formed in the black matrix, see ¶ 0063. Examiner construes that the light transmitting sections disposed perpendicular to the gate lines GL (illustrated in Figure 1) contain two openings (illustrated in Figure 2B) and as such, the openings, e.g. corresponding to the claimed openings in the first dummy color filter formed in the first side edge, are disposed between adjacent scan lines, e.g. GL.  Therefore, when applying Yu’s width between dummy color filter patterns in the first direction of Figure 1A with Yao’s scan lines disposed between dummy pixels having two openings on a color filter substrate in the peripheral region of Figure 1, it would be reasonable to construe that the combination of Yu, Kim and Yao would teach 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein a spacing between two adjacent openings is equal to a spacing between two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 16, depending from Claim 15, Yu and Kim do not expressly disclose wherein each of the openings is located between two adjacent scan lines. and a spacing between the openings is equal to a spacing between two adjacent scan lines. However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein a spacing between two adjacent openings is equal to a spacing between two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein each of the openings is located between two adjacent scan lines. and a  The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).
As to Claim 17, depending from Claim 16, Yu and Kim do not expressly disclose wherein the openings comprise at least two openings. and a spacing between two adjacent openings is equal to the spacing between the two adjacent scan lines.  However, Yu teaches a plurality of second blank areas 406b in the inner peripheral region IPA....a width D3 of at least one of the second blank areas 406b along the first direction MD, see ¶ 0036; Figure 4 illustrates width D3 as openings between second dummy color filter patterns 404. Kim teaches, in Figure 1, recesses in the second dummy color filter disposed in the first side edge of the peripheral area, but does not disclose adjacent scan lines arranged between the recesses. Yao does not expressly teach wherein the openings comprise at least two openings and a spacing between two adjacent openings is equal to the spacing between the two adjacent scan lines. However, Yao teaches color filter substrate includes a...peripheral region corresponding to a dummy pixel region around the display region. A black matrix of the color filter substrate includes a light transmitting section in a portion of the peripheral region corresponding to a dummy pixel unit...each of the first set of light transmitting sections is in a portion that extends along a first side of the display region and corresponds to the dummy pixel unit, see ¶ 0006; dummy pixel units of the array substrate, and the dummy pixel units of the dummy pixel region are defined by 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yu and Kim with Yao to teach wherein the openings comprise at least two openings. and a spacing between two adjacent openings is equal to the spacing between the two adjacent scan lines. The suggestion/motivation would have been in order to provide a light transmitting region in the dummy pixel region of the array substrate such that light can pass through the black matrix of the color filter substrate (see ¶ 0014).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694